Citation Nr: 1115321	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-24 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from February 1963 to April 1965.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2011 (i.e. a video hearing).  The hearing transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional efforts to verify the Veteran's stressor must be undertaken.  The Vetean reports that he witnessed the death of his Master Sergeant in December 1963 while participating in a parachute exercise.  He has reported that he was serving with 2d Battalion, 501st Infantry, which was part of the 82d Airborne, in Fort Bragg, North Carolina at that time.  The record indicates that the RO contacted the Joint Services Record Research Center (JSRRC) in an attempt to verify this stressor.  In response, the JSRRC informed the RO that it did not maintain the morning reports submitted by the Veteran's company and that the RO should write to the Director of the National Personnel Records Center (NPRC) to verify the stressor.  Review of the record does not suggest that the RO ever followed up with the Director of the NPRC.  This must be done.  Additionally, review of the original request and response indicates that the JSRRC searched for "Wooton."  A request should also be made under the name "Wooten" based on the Veteran's indication that he is unclear how the name is spelled.  

Furthermore, although the Veteran has reported that the incident occurred in December 1963, records supplied by the Museum Technician of the 82d Airborne Division Museum indicate that the Veteran's company actually performed jump exercises on September 27, 1963, and November 27, 1963.  These dates should be checked in an attempt to verify the reported stressor.  

Finally, the Board notes that the Veteran has submitted a statement from the Museum Technician of the 82d Airborne Division Museum.  See September 2009 letter.  The Museum Technician reported that he had researched Exercise Swift Strike and learned that there was one jump (parachute) fatality during the exercise and that this was the only jump fatality during the 1963 training calendar year for the 82d Airborne Division.  The Museum Technician indicated that he had attached documentation to document these findings.  However, the attached documentation does not contain any information about exercise Swift Strike.  Instead, the documentation refers to, among other field exercises, Swift Strike III, which occurred in August 1963 and which was associated with five fatalities.  Because of the discrepancy in the title of the exercises and the fact that the years reported in the letter were hand-corrected to 1963 by an unknown person, additional verification is needed to determine whether any jump fatalities were associated with the August 1963 exercise, and if so, whether the Veteran's unit would have been involved with the August 1963 jumps.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied for the issue of service connection for an acquired psychiatric disorder, to include PTSD.  

2.  Obtain all outstanding and relevant VA treatment records.  The Veteran should also be asked about the existence of any outstanding private treatment records, and all reported private treatment records should be requested.  

3.  Contact the JSRRC and attempt to verify the reported stressor.  If possible, the JSRRC should attempt to verify:  

(a) whether a Master Sergeant Wooten died as a result of nonhostile action in 1963; and  

(b) whether a jump fatality occurred during the jump exercises performed by the 2d Battalion, 501st Infantry, 82d Airborne, on September 27, 1963, or November 27, 1963.  

3.  Contact the Director of the NPRC to request the morning reports submitted by the 2d Battalion, 501st Infantry, 82d Airborne, in Fort Bragg, North Carolina for September 27, 1963, and November 27, 1963, and December 11, 1963.  

4.  If necessary, contact the 82d Airborne Division Museum to obtain clarification as to whether there was only one jump fatality in 1963, which occurred during exercise Swift Strike III.  

5.  Following the above, make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  If it is determined that the record verifies the existence of a stressor, specify what stressor in service is established by the record.  In reaching this determination, address any credibility questions raised by the record. 

6.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner for review.  Prior to the examination, the AMC/RO must specify for the examiner any in-service stressor established by the record.

If PTSD is diagnosed, the examiner should specify (1) whether the alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, is related to active service. 

6.  Thereafter, readjudicate the claim of service connection for a psychiatric disorder.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



